Case 2:19-cv-09097-AFM Document 29 Filed 06/17/20 Page 1 of 2 Page ID #:136




 1     CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
 2     Raymond Ballister Jr., Esq., SBN 111282       JS-6
 3     Phyl Grace, Esq., SBN 171771
       Dennis Price, SBN 279082
 4     8033 Linda Vista Road Suite 200
 5     San Diego CA 92111
       (858) 375-7385;
 6
       phylg@potterhandy.com
 7
       Attorneys for Plaintiff
 8
 9     MICHAEL DI LANDO (SBN 119665)
       mdilando@rdwlaw.com
10
       BRAD STUCKEY (SBN 214971)
11     bstuckey@rdwlaw.com
12
       ROBINSON DI LANDO
       A Professional Law Corporation
13     801 S. Grand Ave, Suite 500
14     Los Angeles, California 90017
       Telephone: (213) 229-0100
15
16     Attorneys for Defendants

17                        UNITED STATES DISTRICT COURT
18                       CENTRAL DISTRICT OF CALIFORNIA
19
20     Chris Langer,                           Case No. 2:19-cv-09097-AFM
21
22               Plaintiff,                    [PROPOSED] ORDER OF
                                               DISMISSAL
23        v.
24
       Jose Nicolas Hipolito-Villarreal;
25
       Martha M. DeHipolito-Villarreal;
26     New York Cafe, Inc., a California
       Corporation; and Does 1-10,
27
28               Defendants




                                           1

                [PROPOSED] ORDER FOR DISMISSAL      2:19-cv-09097-CJC-MRW
Case 2:19-cv-09097-AFM Document 29 Filed 06/17/20 Page 2 of 2 Page ID #:137




 1          The Court, having considered the Stipulation of Plaintiff and Defendants,
 2   hereby dismisses Case. No. 2:19-cv-09097-AFM with prejudice in accordance with
 3   the terms of that stipulation.
 4
 5
            IT IS SO ORDERED.
 6
     Dated: _6/17/2020____________
 7                                           Honorable Alexander F. MacKinnon
 8                                           U.S. MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            2

                 [PROPOSED] ORDER FOR DISMISSAL       2:19-cv-09097-CJC-MRW
